internal_revenue_service index no 2032a number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-112660-98 date december re legend decedent general_partnership dear this is in response to your letter of date and prior correspondence in which you request an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_2032a of the internal_revenue_code the decedent died owning an interest in general_partnership a ranching partnership for which an election under sec_2032a could be made on the federal estate_tax_return as filed the estate did not make an election under sec_2032a to specially value the ranch property the executors of the estate request an extension of time under sec_301_9100-1 to make an election under sec_2032a with respect to the ranch property sec_2032a provides that if certain conditions are met the executor of an estate may elect to value real_property used as a farm that is included in the gross_estate on the basis of its actual use rather than based on its highest_and_best_use sec_2032a provides that the election must be made on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301 a in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making an election under sec_2032a to specially value qualified_real_property however the burden is on the estate to establish to the service's satisfaction that all of the requirements of sec_2032a are met this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
